      Case 4:18-cv-00155-DPM Document 99 Filed 01/22/21 Page 1 of 1




              IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

JACQUELINE ESRY and ASHLEY FOSTER,
Individually and on Behalf of all Others
Similarly Situated                                             PLAINTIFFS

v.                        No. 4:18-cv-155-DPM

OTB ACQUISITION LLC,
dfb/a On the Border                                            DEFENDANT

                             JUDGMENT
     Esry and Foster's complaint is dismissed with prejudice. The
Court retains jurisdiction until 31 December 2021 to enforce the parties'
settlement.



                                 D .P. Marshall Jr.
                                 United States District Judge
                                    ;).:)_ ~   v~y ;;;lOJ..l
